203 U.S. 531 (1906)
ILLINOIS CENTRAL RAILROAD COMPANY
v.
EDWARDS.
No. 12.
Supreme Court of United States.
Submitted December 14, 1905.
Restored December 18, 1906.
Resubmitted April 16, 1906.
Decided December 17, 1906.
ERROR TO THE CIRCUIT COURT OF CARLISLE COUNTY, STATE OF KENTUCKY.
Mr. J.M. Dickinson, Mr. Edmund F. Trabue and Mr. Blewett Lee for plaintiff in error.[1]
The Attorney General and The Solicitor General for the United States at the suggestion of the court, there being no brief filed for defendant in error.[1]
Restored to docket December 18, 1906.
MR. JUSTICE McKENNA concurs in the result.
NOTES
[1]  For abstracts of arguments see ante, pp. 520 et seq.